United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Scranton, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1258
Issued: October 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from a February 6, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. As more than one year has elapsed since the last merit decision dated
February 7, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this case, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for review of the
merits of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On January 9, 1996 appellant, then a 39-year-old rural carrier, filed an occupational
disease claim alleging that she sustained bilateral carpal tunnel syndrome and thoracic outlet
1

20 C.F.R. §§ 501.2(c) and 501.3.

syndrome due to factors of her federal employment. She stopped work on December 22, 1995
and returned to work with restrictions on January 9, 1996. The Office accepted appellant’s claim
for bilateral carpal tunnel syndrome and an aggravation of brachial plexus lesions or thoracic
outlet syndrome.
The Office accepted that appellant sustained a recurrence of disability on
October 1, 2002. She worked four hours per day limited duty until May 25, 2004, when she
stopped work and did not return. On November 16, 2004 Dr. James Bethea, a Board-certified
orthopedic surgeon and Office referral physician, diagnosed bilateral hand and wrist pain and left
shoulder pain. He listed negative findings on examination for carpal tunnel syndrome.
Dr. Bethea found that appellant had no evidence of thoracic outlet syndrome and required no
work restrictions. Dr. Domenic J. DeMichele, a neurologist and appellant’s attending physician,
found that her employment-related condition had not resolved.
The Office referred appellant to Dr. Scott A. Stegbauer, a Board-certified orthopedic
surgeon, to resolve the conflict in medical opinion between Dr. Bethea and Dr. DeMichele
regarding whether she sustained an employment-related condition or disability. In a report dated
March 24, 2005, Dr. Stegbauer found that appellant had no objective evidence of thoracic outlet
syndrome. He diagnosed mild carpal tunnel syndrome which was not disabling. Dr. Stegbauer
opined that she could work four hours per day in her limited-duty position and also perform her
full-time regular employment duties.
By decision dated August 16, 2005, the Office terminated appellant’s compensation
effective September 4, 2005. The Office found that the weight of the medical evidence, as
represented by the opinion of the impartial medical examiner, established that she had no further
disability due to her accepted employment injury.2
On November 4, 2005 appellant requested reconsideration of her claim and submitted
additional medical evidence. In a decision dated February 7, 2006, the Office denied
modification of its August 16, 2005 decision terminating her wage-loss compensation.
Appellant, through her representative, again requested reconsideration on
January 25, 2007. She contended that Dr. Bethea and Dr. Stegbauer did not reference the
statement of accepted facts in their reports. Appellant resubmitted September 19 and
October 24, 2005 reports from Dr. R. Joseph Healy, a neurologist, a June 10, 2004 thoracic outlet
study and a September 19, 2005 cervical spine study and electromyogram (EMG). She also
submitted a May 9, 2005 thoracic outlet study by Dr. DeMichele, who found that the study was
abnormal and recommended clinical correlation.
In a report dated April 25, 2006, Dr. DeMichele diagnosed thoracic outlet syndrome. He
based the diagnosis on a history, physical examination and the results of a thoracic outlet
syndrome study. Dr. DeMichele noted that those who performed repetitive work were at
increased risk for thoracic outlet syndrome. In a duty status report dated August 30, 2006, he
diagnosed carpal tunnel syndrome and thoracic outlet syndrome and listed work restrictions. On

2

The Office did not terminate authorization for medical benefits.

2

May 30, 2006 Dr. DeMichele opined that appellant’s carpal tunnel syndrome and thoracic outlet
syndrome were worsening.
In a progress report dated December 18, 2006, Dr. Healy diagnosed bilateral carpal
tunnel syndrome and “thoracic outlet syndrome in the form of pectoralis minor syndrome.” He
stated:
“I have told [appellant] that she should not use her arms above the horizon and
this is in my note of October 2005. She says workers’ comp[ensation] is denied
because ‘no doctor has put that in the report’ but this has been her number one
most chronic problem for the past 12 years. I have told [appellant] that all the
workers’ comp[ensation] people have to do is to read my notes and it is all in
there.”
Dr. Healy also diagnosed carpal tunnel syndrome and recommended a change of
occupation.
By decision dated February 6, 2007, the Office denied appellant’s request for
reconsideration after finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.4 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.607(a).

6

20 C.F.R. § 10.608(b).

7

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome and an
aggravation of brachial plexus lesions or thoracic outlet syndrome. Appellant stopped work on
May 25, 2004 and did not return. The Office found that a conflict existed between
Dr. DeMichele, her attending physician, and Dr. Bethea, who provided a second opinion
evaluation, on the issue of whether appellant had any further employment-related condition or
disability. The Office referred appellant to Dr. Stegbauer for an impartial medical examination.
In a report dated March 24, 2005, Dr. Stegbauer found that she had no objective findings of
thoracic outlet syndrome and had mild carpal tunnel syndrome which would not prevent her from
performing her usual employment duties. Based on his opinion, the Office terminated
appellant’s compensation for wage loss effective September 4, 2005.
In her request for reconsideration, appellant contended that Dr. Bethea’s report was of
little probative value as he did not refer to the statement of accepted facts. She also alleged that
neither Dr. Bethea nor Dr. Stegbauer “based their reports on the statement of accepted facts.”
Appellant, however, has failed to raise a legal argument showing how the physician’s failure to
specifically reference the statement of accepted facts was prejudicial or altered the outcome of
their reports. Thus, her argument does not have a reasonable color of validity such that it would
warrant reopening her case for merit review.10
Appellant resubmitted reports from Dr. Healy dated September 19 and October 24, 2005
and the results of diagnostic studies dated June 10, 2004 and September 19, 2005. As this
evidence duplicated evidence already in the case record, it does not constitute a basis for
reopening the case.11 Appellant additionally submitted a May 9, 2005 thoracic outlet study from
Dr. DeMichele who interpreted the study as abnormal and recommended clinical correlation.
The diagnostic study, however, is not relevant to the issues of whether appellant can perform her
employment duties and the causal relationship between any disability and her employment
injury. The Board has held that the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case.12
On April 25, 2006 Dr. DeMichele diagnosed thoracic outlet syndrome and explained that
he based appellant’s diagnosis on a history, physical examination and the results of a thoracic
outlet syndrome study. He indicated that repetitive work increased the risk of thoracic outlet
syndrome. Dr. DeMichele’s report did not address the relevant issue of whether appellant could

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

10

Elaine M. Borghini, 57 ECAB ___ (Docket No. 05-1102, issued May 3, 2006).

11

Arlesa Gibbs, 53 ECAB 204 (2001).

12

Ronald A. Eldridge, 53 ECAB 218 (2001).

4

perform her employment duties. As discussed, the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.13
In an August 30, 2006 form report, Dr. DeMichele diagnosed carpal tunnel syndrome and
thoracic outlet syndrome. He listed work restrictions. On May 30, 2006 Dr. DeMichele opined
that appellant’s carpal tunnel syndrome and thoracic outlet syndrome were worsening. His
reports, however, are substantially similar to his prior reports of record and thus do not constitute
relevant new evidence.14
On December 18, 2006 Dr. Healy diagnosed bilateral carpal tunnel syndrome and
thoracic outlet syndrome. He found that she should not work with her arms “above the horizon.”
Dr. Healy referred the Office to his treatment notes. His report, however, is substantially similar
to his previous report dated October 24, 2005 and, consequently, is cumulative in nature and
insufficient to warrant reopening the case for merit review.15
On appeal, appellant contends that she submitted objective tests which establish that she
has thoracic outlet syndrome. As discussed, however, the relevant issue is whether she has any
disability from employment related to her employment injury.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. She did not meet any of the necessary
regulatory requirements, and therefore she is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for review of the
merits of her claim under 5 U.S.C. § 8128.

13

Id.

14

See Severiano Marquez, 41ECAB 637 (1990).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2007 is affirmed.
Issued: October 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

